


110 HR 3257 IH: FIT

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3257
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Kind (for
			 himself, Mr. Wamp, and
			 Mr. Inslee) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to improve standards for physical education.
	
	
		1.Short titleThis Act may be cited as the
			 Fitness Integrated with Teaching Kids
			 Act or the FIT
			 Kids Act.
		2.
			 DefinitionsIn this
			 Act:
			(1)State
			 educational agencyThe term State educational agency
			 has the meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(2)Local
			 educational agencyThe term local educational agency
			 has the meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			3.FindingsCongress makes the following
			 findings:
			(1)Obesity-related
			 diseases cost the United States economy more than $100,000,000,000 every
			 year.
			(2)Of all United
			 States deaths from major chronic disease, 23 percent are linked to sedentary
			 lifestyles that now begin at childhood.
			(3)Overweight
			 adolescents have a 70 percent chance of becoming overweight adults, increasing
			 their risk for chronic disease, disability, and death.
			(4)Childhood obesity
			 has reached epidemic proportions in the United States.
			(5)In
			 2004, an estimated 9,900,000 children and adolescents ages 6 through 19 were
			 considered overweight.
			(6)The Department of
			 Health and Human Services estimates that, by 2010, 20 percent of children and
			 youth in the United States will be obese.
			(7)A
			 decline in physical activity has contributed to the unprecedented epidemic of
			 childhood obesity.
			(8)Part of the
			 decline in physical activity has been in our Nation’s schools, where physical
			 education programs have been cut back in the past two decades.
			(9)Between 1991 and
			 2003, enrollment of high school students in daily Physical Education classes
			 fell from 41.6 percent to 28.4 percent.
			(10)Among children
			 ages 9 to 13, 61.5 percent do not participate in any organized physical
			 activity during out-of-school hours.
			(11)In a 2005
			 Government Accountability Office report on key strategies to include in
			 programs designed to target childhood obesity, increasing physical
			 activity was identified as the most important component in any such
			 program.
			(12)The Dietary
			 Guidelines for Americans recommend that children engage in at least 60 minutes
			 of physical activity on most, preferably all, days of the week.
			(13)The national
			 standard for physical education frequency is 150 minutes per week in elementary
			 school and 225 minutes per week in middle and high school.
			(14)Regular physical
			 activity is associated with a healthier, longer life and a lower risk of
			 cardiovascular disease, high blood pressure, diabetes, obesity, and some
			 cancers.
			(15)Evidence suggests
			 that physical activity may have a positive impact on academic performance,
			 self-concept, and symptoms of anxiety and depression.
			(16)Approximately 81
			 percent of adults believe daily physical education should be mandatory in
			 schools.
			4.Multiple measures
			 for accountabilityFor
			 purposes of section 1111(b)(2) of the Elementary and Secondary Education Act of
			 1965, each State accountability system shall not only be based on academic
			 assessments, but shall also be based on additional indicators. Such indicators
			 shall include—
			(1)demonstrated
			 progress toward meeting the national goal for required physical education that
			 is—
				(A)150 minutes per
			 week for all students in elementary schools; and
				(B)225 minutes per
			 week for all students in middle and high schools; and
				(2)attendance rates
			 at required physical education classes.
			5.Report
			 cardsSection 1111(h) of the
			 Elementary and Secondary Education Act of 1965 is amended—
			(1)in paragraph
			 (1)(C)—
				(A)in clause (vii) by
			 striking and at the end;
				(B)in clause (viii)
			 by striking the period at the end and inserting a semicolon;
				(C)by adding at the
			 end the following:
					
						(ix)the amount of
				time students spend in required physical education as measured against the
				national standards of 150 minutes per week of required physical education for
				students in elementary school and 225 minutes per week of required physical
				education for students in middle and high school;
						(x)the percentage of local educational
				agencies in the State that have a required, age-appropriate physical education
				curriculum for all students in elementary, middle and high schools that adheres
				to national guidelines adopted by the Center for Disease Control and Prevention
				and State standards;
						(xi)the percentage of elementary and secondary
				school physical education teachers who are State licensed or certified as
				physical education teachers; and
						(xii)the percentage
				of schools that have a School Health Council that includes parents, students,
				representatives of the school food authority, representatives of the school
				board, school administrators and members of the public and that meets monthly
				to promote a healthy school
				environment.
						;
				(2)in paragraph
			 (2)(B)(i)—
				(A)in subclause (I)
			 by striking and at the end;
				(B)in subclause (II)
			 by striking and at the end;
				(C)by adding at the
			 end the following:
					
						(III)the amount of time students spend in
				required physical education as measured against the national standards of 150
				minutes per week of required physical education for students in elementary
				school and 225 minutes per week of required physical education for students in
				middle and high school;
						(IV)the percentage of
				elementary and secondary school physical education teachers who are State
				certified as physical education teachers; and
						(V)the amount of square feet of indoor and
				outdoor facilities that are primarily used for physical education and the
				amount of square feet of indoor and outdoor facilities that are primarily used
				for physical activity; and
						;
				and
				(3)in paragraph
			 (2)(B)(ii)—
				(A)in subclause (I)
			 by striking and at the end;
				(B)in subclause (II)
			 by striking the period at the end and inserting a semicolon; and
				(C)by adding at the
			 end the following:
					
						(III)the amount of time students spend in
				required physical education as measured against the national standards of 150
				minutes per week of required physical education for students in elementary
				school and 225 minutes per week of required physical education for students in
				middle and high school;
						(IV)the percentage of elementary and secondary
				school physical education teachers who are State certified as physical
				education teachers; and
						(V)the number of meetings of a School Health
				Council that includes parents, students, representatives of the school food
				authority, representatives of the school board, school administrators and
				members of the public during the school
				year.
						.
				6.Promoting
			 physical education and activity in school programs
			(a)Elementary and
			 Secondary School Counseling ProgramsSection 5421(c)(2) of the Elementary and
			 Secondary Education Act of 1965 is amended in subsection (c)(2)—
				(1)in subparagraph
			 (A) by striking counseling and inserting counseling,
			 health,; and
				(2)in
			 subparagraph (E) by inserting healthy, active lifestyles, after
			 relationships,.
				(b)Safe and
			 Drug-Free Schools and Communities
				(1)State
			 applicationSection 4113(a) of the Elementary and Secondary
			 Education Act of 1965 is amended—
					(A)in paragraph (18)
			 by striking and at the end;
					(B)by redesignating
			 paragraph (19) as (20); and
					(C)by inserting after
			 paragraph (18) the following:
						
							(19)describes how
				activities funded under this part will foster a healthy lifestyle for children
				including encouraging healthy eating and regular physical activity;
				and
							.
					(2)Authorized
			 activitiesSection 4115(b)(1)(C) of that Act is amended—
					(A)in clause (i) by
			 striking and at the end; and
					(B)by adding at the
			 end the following:
						
							(iii)encourage a
				healthy lifestyle including healthy eating and regular physical activity;
				and
							.
					(c)Smaller learning
			 communitiesSection 5441(b)
			 of the Elementary and Secondary Education Act of 1965 is amended by adding at
			 the end the following:
				
					(14)How the local
				educational agency will ensure that smaller learning communities support
				healthy lifestyles including participation in physical education and physical
				activity by all students and access to nutritious food and nutrition
				education.
					.
			(d)21st Century
			 Community Learning Centers
				(1)Purpose;
			 definitionsSection 4201 of the Elementary and Secondary
			 Education Act of 1965 is amended—
					(A)in subsection
			 (a)(2) by inserting nutrition education programs, structured physical
			 activity programs, after recreation programs,;
			 and
					(B)in subsection
			 (b)(1) by inserting nutrition education, structured physical
			 activity, after recreation,.
					(2)Local
			 competitive grant programSection 4204(b)(2) of that Act is
			 amended—
					(A)in subparagraph
			 (M) by striking and at the end;
					(B)by redesignating
			 subparagraph (N) as (O); and
					(C)by inserting after
			 subparagraph (M) the following:
						
							(N)an assurance that the proposed program is
				coordinated with the physical education and health education programs offered
				during the school day;
				and
							.
					(3)Local
			 activitiesSection 4205(a) of that Act is amended—
					(A)in paragraph (11)
			 by striking and at the end;
					(B)in paragraph (12)
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(13)programs that
				support a healthy, active lifestyle including nutritional education and
				regular, structured physical activity
				programs.
							.
					(e)Parental
			 involvementSection 1118 of
			 the Elementary and Secondary Education Act of 1965 is amended—
				(1)in subsection
			 (a)(2)—
					(A)in subparagraph
			 (E) by striking and at the end;
					(B)by redesignating
			 subparagraph (F) as (G); and
					(C)by inserting after
			 subparagraph (E) the following:
						
							(F)involve and train
				parents in encouraging and supporting a healthy and active lifestyle including
				increased physical activity during and outside the school day and supporting
				nutritional eating habits in the home and school;
				and
							.
					(2)in subsection
			 (d)—
					(A)in the subsection
			 heading by inserting after Achievement the following: of
			 Active, Healthy Students;
					(B)in the matter
			 preceding paragraph (1) by striking standards. and inserting
			 standards and for ensuring that all children lead healthy, active
			 lives.; and
					(C)in paragraph
			 (1)—
						(i)by
			 inserting after supportive the following: , healthy,
			 ; and
						(ii)by
			 inserting after extracurricular time the following: and
			 supporting their children in leading a healthy and active life, such as by
			 providing healthy meals and snacks, encouraging participation in physical
			 education, and sharing in physical activity outside of the school
			 day.;
						(3)in subsection
			 (e)—
					(A)by redesignating
			 paragraphs (6) through (14) as (7) through (15), respectively; and
					(B)by inserting after
			 paragraph (5) the following:
						
							(6)shall ensure that
				parents and teachers have information about the importance of a healthy
				lifestyle, including nutrition, physical education and physical activity, to an
				effective learning environment and shall coordinate with parents and teachers
				to ensure that children are provided with nutritious meals and snacks, and have
				ample opportunities for physical education and physical activity during and
				outside the school
				day;
							.
					(f)Parental
			 Assistance and Location Family Information Centers
				(1)PurposesSection
			 5561 of the Elementary and Secondary Education Act of 1965 is amended by adding
			 at the end the following:
					
						(7)To provide
				information and training to parents and educators about the importance of a
				healthy, active lifestyle and its positive impact on effective learning, and on
				how to support good eating habits, regular physical activity and other
				activities that will lead to better performance in
				school.
						.
				(2)ApplicationsSection
			 5563(b)(2) of that Act is amended—
					(A)in subparagraph
			 (B) by striking and at the end;
					(B)in subparagraph
			 (C) by adding and at the end; and
					(C)by adding at the
			 end the following:
						
							(D)representatives of
				health professionals and physical education professionals with expertise on
				improving the health and physical activity rates of
				children;
							.
					(3)Uses of
			 fundsSection 5564(a) of that Act is amended by adding at the end
			 the following:
					
						(7)To help parents
				understand the importance of a healthy, active lifestyle and its positive
				impact on effective learning, and on how to support good eating habits, regular
				physical activity and other activities that will lead to better performance in
				school.
						.
				(4)Administrative
			 provisionsSection 5565(b)(1) of that Act is amended by adding at
			 the end the following:
					
						(F)The strategies
				used to help parents understand the importance of a healthy, active lifestyle
				and its positive impact on effective learning, and on how to support good
				eating habits, regular physical activity and other activities that will lead to
				better performance in
				school.
						.
				(g)Healthy
			 High-Performing SchoolsSection 5583(a) of the Elementary and
			 Secondary Education Act of 1965 is amended—
				(1)in
			 paragraph (2) by striking and at the end;
				(2)in paragraph (3)
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(4)support healthy,
				active lifestyles for children including adequate space and facilities for
				supervised, structured physical activity and physical
				education.
						.
				7.Professional
			 development for teachers and principals
			(a)State
			 applicationsSection 2112(b) of the Elementary and Secondary
			 Education Act of 1965 is amended by adding at the end the following:
				
					(13)A description of
				how the State educational agency will use funds under this part to provide
				professional development that is directly related to the fields of physical
				education and health education to physical education teachers and health
				education teachers to ensure that children are leading healthy, active
				lifestyles that are conducive to effective
				learning.
					.
			(b)State use of
			 fundsSection 2113(c)(6) of that Act is amended—
				(1)by striking
			 in cases in which a State educational agency determines support to be
			 appropriate,; and
				(2)by
			 inserting , physical education teachers, and health education
			 teachers after pupil services personnel.
				(c)Local
			 applications and needs assessmentSection 2122(b)(9) of that Act
			 is amended—
				(1)in subparagraph
			 (C) by striking and at the end;
				(2)in subparagraph
			 (D) by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(E)improve the health
				and eating habits of students and increase rates of physical activity of
				students.
						.
				(d)Local use of
			 fundsSection 2123(a)(3) of that Act is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i) by
			 striking and at the end; and
					(B)by adding at the
			 end the following:
						
							(iii)effective
				strategies for improving the healthy habits of students and the rates of
				physical activity by students that result in the ability to learn more
				effectively; and
							;
				and
					(2)in
			 subparagraph (B)—
					(A)in clause (iv) by
			 striking and at the end;
					(B)in clause (v) by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(vi)provide training
				in how to teach physical education and health education that results in the
				ability of students to learn more
				effectively.
							.
					8.Study and pilot
			 programTitle V of the
			 Elementary and Secondary Education Act of 1965 is amended by adding at the end
			 the following:
			
				22Study and Pilot
				Program
					5621.Study and pilot
				program
						(a)National academy
				of sciences panel and studyNot later than 180 days after the
				date of enactment of this section, the Secretary shall enter into a contract
				with the National Research Council of the National Academy of Sciences
				to—
							(1)study and provide
				specific recommendations for—
								(A)effectively
				measuring the progress of students, at the school level, in improving their
				health and well-being, including—
									(i)nutritional
				knowledge and awareness;
									(ii)cognitive
				development and fitness improvement in physical education;
									(iii)knowledge of
				lifetime physical activity and health promotion;
									(iv)decrease in
				obesity; and
									(v)improvement in
				overall health indicators; and
									(B)effectively
				measuring the progress of students, at the school level in increasing physical
				activity;
								(2)study the impact
				of health, level of physical activity, and amount of physical education on
				students’ ability to learn effectively and maximize performance in
				school;
							(3)study the amount of
				time children spend in moderate-to-vigorous physical activity during physical
				education classes;
							(4)study and provide
				specific recommendations for the impact of parents on the health and level of
				physical activity on children and how schools can effectively engage parents in
				a partnership to improve the health and physical activity of all
				students;
							(5)study and provide
				specific recommendations for innovate and effective ways to improve the health
				of children, reduce child obesity and increase physical activity of all
				students;
							(6)study the changes
				to the school environment needed to improve health and participation in
				physical activity;
							(7)study the
				effectiveness and impact of local school wellness councils;
							(8)study the
				effectiveness and impact of physical fitness testing;
							(9)study the impact
				of regular physical activity on brain development and cognitive ability in
				children; and
							(10)consider further
				research recommendations regarding youth that will be incorporated into the
				Physical Activity Guidelines for Americans (2008).
							(b)Members of the
				panelThe members of the panel shall include—
							(1)experts in child
				health and nutrition;
							(2)experts in
				education;
							(3)experts in
				physical education; and
							(4)representatives of
				academia, relevant government agencies and local schools.
							(c)ReportThe
				panel shall issue a report no later than 18 months after the contract in
				subsection (a) has been agreed to that makes specific recommendations on
				addressing the goals in paragraphs (1) through (3) of subsection (a).
						(d)Authorization of
				appropriationsThere are authorized to be appropriated for fiscal
				year 2008 such sums as may be necessary to carry out this
				section.
						.
		9.Grant
			 programTitle V of the
			 Elementary and Secondary Education Act of 1965 is further amended by adding at
			 the end the following:
			
				23Physical Activity
				and Physical Education
					5631.Physical
				activity and physical education assessment incentive grants
						(a)PurposeThe purpose of this subpart is to award
				grants to develop, pilot, and implement high-quality, valid, and reliable
				assessments that measure cognitive development in physical education and
				physical activity skills, motor skills development, and how much students value
				physical activity for health, enjoyment, challenge, self-expression and social
				interaction as part of a comprehensive plan to improve the physical, academic,
				social, and mental health of children and youth.
						(b)Program
				authorizedThe Secretary is authorized to award grants to States
				or partnerships of States to develop, pilot, and implement high-quality, valid
				and reliable assessments that measure cognitive development in physical
				education and physical activity skills, motor skills development, and how much
				students value physical activity for health, enjoyment, challenge,
				self-expression, and social interaction.
						(c)Eligibility and
				application requirements
							(1)EligibilityIn
				order to be eligible to receive an award under this subpart, an applicant
				shall—
								(A)be a State or
				partnership of States;
								(B)have a
				comprehensive plan for addressing the physical education, physical activity,
				and health needs of the children and youth attending schools in the State or
				States that includes—
									(i)a
				plan for reaching the national goal of 150 minutes of required physical
				education for elementary school students and 225 minutes of required physical
				education for secondary school students over time;
									(ii)support for the
				ongoing implementation of local school wellness plans as required in the Child
				Nutrition and WIC Reauthorization Act of 2004;
									(iii)a plan for
				reaching the national goal of 30 minutes of physical activity in school each
				day for every child;
									(iv)a
				public and parent engagement and education plan on the benefits of physical
				education, physical activity and healthy life skills; and
									(v)a
				plan for increasing the availability of high-quality professional development
				for teachers of physical education and health education that is directly
				related to their field.
									(2)Application
				requirementsIn order to receive an award under this subpart, an
				eligible applicant shall submit an application to the Secretary at such time,
				and containing such information as the Secretary may require. The application
				shall include each of the following:
								(A)A description of
				the proposed project, including a plan for developing, piloting and
				implementing a high-quality, valid and reliable assessment that measures
				cognitive development in physical education and physical activity skills, motor
				skills development, and how much students value physical activity for health,
				enjoyment, challenge, self-expression, and social interaction.
								(B)A description of
				how the proposed plan will be coordinated with the plans described in paragraph
				(1)(B).
								(C)An assurance that
				the results of the assessment will be disaggregated by race, ethnicity, gender,
				disability status, migrant status, English proficiency, and status as
				economically disadvantaged, except that such disaggregation shall not be
				required in a case in which the number of students in a category is
				insufficient to yield statistically reliable information or the results would
				reveal personally identifiable information about an individual student.
								(D)A plan for
				reporting the results of the assessment annually to the public by State,
				district, and school, with the results being disaggregated by race, ethnicity,
				gender, disability status, migrant status, English proficiency, and status as
				economically disadvantaged, except that such disaggregation shall not be
				required in a case in which the number of students in a category is
				insufficient to yield statistically reliable information or the results would
				reveal personally identifiable information about an individual student.
								(E)A plan for the
				evaluation of the effectiveness of the assessments implemented and for
				continuous improvement of the assessments.
								(3)Required uses of
				fundsA recipient shall use funds under this subpart for—
								(A)developing,
				piloting, and implementing a high-quality, valid, and reliable assessment that
				measures cognitive development in physical education and physical activity
				skills, motor skills development, and how much students value physical activity
				for health, enjoyment, challenge, self-expression and social
				interaction;
								(B)coordinating the
				assessment plan with the other plans described in paragraph (1)(B);
								(C)ongoing evaluation
				of the assessment; and
								(D)public
				reporting.
								(4)Report to the
				secretaryA recipient shall report annually to the Secretary
				on—
								(A)the progress in
				developing, piloting, and implementing a high-quality, valid, and reliable
				assessment that measures cognitive development in physical education and
				physical activity skills, motor skills development, and how much students value
				physical activity for health, enjoyment, challenge, self-expression and social
				interaction;
								(B)the quality of the
				assessment; and
								(C)the results of the
				assessment once it is implemented, disaggregated by race, ethnicity, gender,
				disability status, migrant status, English proficiency, and status as
				economically disadvantaged, except that such disaggregation shall not be
				required in a case in which the number of students in a category is
				insufficient to yield statistically reliable information or the results would
				reveal personally identifiable information about an individual student.
								(d)Authorization of
				appropriationsThere is authorized to be appropriated such sums
				as may be necessary to carry out this section for fiscal year 2008 and each of
				the following fiscal
				years.
						.
		
